927 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lark JONES, Plaintiff-Appellant,v.Otis HIGGS, Sheriff, Defendant-Appellee.
No. 90-6557.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

W.D.Tenn., 90-702573, Turner, J.
W.D.Tenn.
APPEAL DISMISSED.
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellee's motion to dismiss the appeal for lack of jurisdiction.  The appellant has responded and has filed a motion for leave to proceed on appeal in forma pauperis.


2
It appears from the documents before the court that the judgment was entered September 13, 1990.  The notice of appeal filed on November 14, 1990, was thirty days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.    Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);  McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the motion to dismiss be granted and the appeal be, and it hereby is, dismissed.  Rule 8(a), Rules of the Sixth Circuit.  The motion to proceed on appeal in forma pauperis is denied as moot.